Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 1 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 2 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 3 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 4 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 5 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 6 of 8
Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 7 of 8
         Case 1:96-cv-08414-KMW Document 2800 Filed 10/07/19 Page 8 of 8



individual hearings before any individual judgments are final and the class members receive the

amount that is finally adjudged to be due to them.

        Similarly, certification will relieve Defendant from the hardship facing an inchoate

contingent liability without knowing how much actually will be owed as a result of this case. In

addition, the ability promptly to enter judgments will cut off millions of dollars of additional

backpay damages that otherwise will accrue and that Defendant otherwise will have to pay if

judgments are delayed.

   V.       Conclusion

        For the foregoing reasons and for the reasons contained in the record, I recommend that

the Court adopt the Findings of Fact and Conclusions of Law for Shaniese Heyward; direct the

Clerk of the Court to enter the Proposed Judgment submitted herewith; expressly determine that

there is no just reason for delay; and certify the Proposed Judgment for Shaniese Heyward as

final and appealable pursuant to Federal Rule of Civil Procedure 54(b).




Dated: New York, New York
       October 7, 2019
                                                      JOHNS. SIFFERT
                                                      Special Master




                                                  8
